Appeal by the People from an order of the Supreme Court, Queens County (Rotker, J.), dated May 25,1984, which granted defendant’s motion to dismiss his indictment.
*836Order reversed, on the law, defendant’s motion to dismiss the indictment denied, indictment reinstated, and matter remitted to Criminal Term for further proceedings.
We find that the evidence before the Grand Jury was legally sufficient to support the indictment (CPL 70.10, 190.65, 210.20 [1] [b]; see, People v Brewster, 63 NY2d 419; People v Mayo, 36 NY2d 1002). A police officer testified that he had caused a comparison to be made between latent fingerprints found at the crime scene and defendant’s fingerprints and that the comparison resulted in a finding that the latent prints matched those of defendant. In further support thereof, the People submitted a certified copy of the police latent print comparison examination report (CPL 190.30). There was no need for the police officer to further testify as to where he had obtained defendant’s fingerprints (see, People v Brewster, supra, p 423). “In the context of the Grand Jury procedure, legally sufficient means prima facie, not proof beyond a reasonable doubt” (People v Mayo, supra, p 1004).
Accordingly, the indictment should be reinstated. Mollen, P. J., Rubin, Lawrence and Kunzeman, JJ., concur.